Case: 16-60082      Document: 00514021902         Page: 1    Date Filed: 06/06/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                           United States Court of Appeals
                                                                                    Fifth Circuit

                                    No. 16-60082                                  FILED
                                  Summary Calendar                             June 6, 2017
                                                                             Lyle W. Cayce
                                                                                  Clerk
LUZ AMELIA PENA,

                                                 Petitioner

v.

JEFFERSON B. SESSIONS, III, U. S. ATTORNEY GENERAL,

                                                 Respondent


                       Petition for Review of an Order of the
                          Board of Immigration Appeals
                               BIA No. A096 077 432


Before REAVLEY, OWEN, and ELROD, Circuit Judges.
PER CURIAM: *
       Luz Amelia Pena, a native and citizen of El Salvador, petitions for review
of a decision of the Board of Immigration Appeals (BIA) upholding the denial
of her motion to reopen removal proceedings.               Pena challenges the BIA’s
determination that she failed to show a material change in country conditions.
       Pena entered the United States in 2003 without admission, parole, or
inspection, and an immigration judge (IJ) ordered her removed. When Pena


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-60082   Document: 00514021902     Page: 2   Date Filed: 06/06/2017


                                No. 16-60082

reentered the United States in 2013, the Department of Homeland Security
reinstated the prior removal order, but released her under an order of
supervision.   Pena moved to reopen her removal proceeding based on a
material change in country conditions under 8 U.S.C. § 1229a(c)(7)(C)(ii). She
sought to apply for asylum, withholding of removal, and protection under the
Convention Against Torture. The IJ denied the motion, and the BIA dismissed
her appeal.
      We review the BIA’s decision under “a highly deferential abuse-of-
discretion standard” and will uphold the BIA’s decision “as long as it is not
capricious, racially invidious, utterly without foundation in the evidence, or
otherwise so irrational that it is arbitrary rather than the result of any
perceptible rational approach.” Ojeda-Calderon v. Holder, 726 F.3d 669, 672
(5th Cir. 2013). “[W]e may not overturn the BIA’s factual findings unless the
evidence compels a contrary conclusion.”       Id. at 672-73; see 8 U.S.C.
§ 1252(b)(4)(B).
      We have reviewed the briefs and the record. Pena fails to show that the
BIA’s determination that country conditions in El Salvador have not materially
changed constituted an abuse of discretion. See Ojeda-Calderon, 726 F.3d at
672. Accordingly, Pena’s motion to reopen was subject to the 90-day time limit
in § 1229a(c)(7)(C)(i), which expired in 2003, and we DENY the petition for
review, see Ojeda-Calderon, 726 F.3d at 672.




                                      2